Exhibit 10(xv)

INDEMNIFICATION AGREEMENT

This Indemnification Agreement made this      day of             , 2008, between
1st Financial Services Corporation, a North Carolina corporation (the
“Corporation”) and                     , a director, officer, employee, agent,
or representative (as hereinafter defined) of the Corporation (the
“Indemnitee”).

WHEREAS, the Corporation and the Indemnitee are each aware of the exposure to
litigation of officers, directors, employees, agents, and representatives of the
Corporation as such persons exercise their duties to the Corporation,

WHEREAS, the Corporation and the Indemnitee are also aware of conditions in the
insurance industry that have affected and may continue to affect the
Corporation’s ability to obtain appropriate liability insurance on an
economically acceptable basis,

WHEREAS, the Corporation desires to continue to benefit from the services of
highly qualified, experienced, and otherwise competent persons such as the
Indemnitee, and

WHEREAS, the Indemnitee desires to serve or to continue to serve the Corporation
as a director, officer, employee, or agent or as a director, officer, employee,
agent, or trustee of another corporation, joint venture, trust, or other
enterprise in which the Corporation has a direct or indirect ownership interest,
for so long as the Corporation continues to provide, on an acceptable basis,
adequate and reliable indemnification against certain liabilities and expenses
that may be incurred by the Indemnitee.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

1. Indemnification. Subject to the exclusions contained in section 9 of this
Agreement, the Corporation shall indemnify the Indemnitee with respect to his or
her activities as a director, officer, employee, or agent of the Corporation
and/or as a person who is serving or has served at the request of the
Corporation (“representative”) as a director, officer, employee, agent, or
trustee of another corporation, joint venture, trust, or other enterprise,
domestic or foreign, in which the Corporation has a direct or indirect ownership
interest (an “affiliated entity”) against expenses (including, without
limitation, attorneys’ and experts’ fees, judgments, fines, and amounts paid or
payable in settlement) actually and reasonably incurred (“Expenses”) in
connection with any claim against Indemnitee that is the subject of any
threatened, pending, or completed action, suit, or other type of proceeding,
whether civil, criminal, administrative, investigative, or otherwise and whether
formal or informal (a “Proceeding”), to which Indemnitee was, is, or is
threatened to be made a party by reason of facts which include Indemnitee’s
being or having been such a director, officer, employee, agent, or
representative, to the extent of the highest and most advantageous to the
Indemnitee, as determined by the Indemnitee, of one or any combination of the
following —

 

  (a) The benefits provided by the Corporation’s Articles of Incorporation
(“Articles”) or Bylaws, or the Articles of Incorporation or Bylaws of an
affiliated entity of which the Indemnitee serves as a representative, in each
case as in effect on the date hereof,

 

  (b) The benefits provided by the Corporation’s Articles or Bylaws, or the
Articles of Incorporation or Bylaws of an affiliated entity of which the
Indemnitee serves as a representative, in each case as in effect at the time
Expenses are incurred by the Indemnitee,

 

  (c) The benefits allowable under North Carolina law in effect at the date
hereof or as amended to increase the scope of indemnification,

 

  (d) The benefits allowable under the law of the jurisdiction under which the
Corporation exists at the time Expenses are incurred by the Indemnitee,



--------------------------------------------------------------------------------

  (e) The benefits available under any liability insurance obtained by the
Corporation in effect when a claim is made against Indemnitee,

 

  (f) The benefits available under any liability insurance obtained by the
Corporation in effect at the time Expenses are incurred by the Indemnitee, and

 

  (g) Such other benefits as are or may be otherwise available to Indemnitee.

Combination of two or more of the benefits provided by (a) through (g) shall be
available to the extent that the Applicable Document (as hereafter defined) does
not require that the benefits provided therein be exclusive of other benefits.
The document or law providing for the benefits listed in items (a) through
(g) above is called the “Applicable Document” in this Agreement. The Corporation
hereby undertakes to use its best efforts to assist Indemnitee, in all proper
and legal ways, to obtain the benefits selected by Indemnitee under item
(a) through (g) above.

For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans for employees of the Corporation or of any affiliated
entity, without regard to ownership of such plans; references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to any employee
benefit plan; references to “serving at the request of the Corporation” shall
include any service as a director, officer, employee, or agent of the
Corporation which imposes duties on, or involves services by, the Indemnitee
with respect to an employee benefit plan, its participants, or beneficiaries;
references to the masculine shall include the feminine; references to the
singular shall include the plural and vice versa; and if the Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan, he
or she shall be deemed to have acted in a manner consistent with the standards
required for indemnification by the Corporation under the Applicable Documents.

2. Insurance. The Corporation shall maintain liability insurance for so long as
Indemnitee’s services are covered hereunder, provided and to the extent that
such insurance is available on a basis acceptable to the Corporation. However,
the Corporation agrees that the provisions hereof shall remain in effect
regardless of whether liability or other insurance coverage is at any time
obtained or retained by the Corporation. But payments made to Indemnitee under
an insurance policy obtained or retained by the Corporation shall reduce the
obligation of the Corporation to make payments hereunder by the amount of the
payments made under any such insurance policy.

3. Payment of Expenses. At Indemnitee’s request, after receipt of written notice
under section 5 hereof and an undertaking in the form of Exhibit A attached
hereto by or on behalf of Indemnitee to repay such amounts so paid on
Indemnitee’s behalf if it shall ultimately be determined under the Applicable
Document that Indemnitee is not entitled to be indemnified by the Corporation
for such Expenses, the Corporation shall pay the Expenses as and when incurred
by Indemnitee. That portion of Expenses representing attorneys’ fees and other
costs incurred in defending any proceeding shall be paid by the Corporation
within 30 days after the Corporation receives the request and reasonable
documentation evidencing the amount and nature of the Expenses, subject to its
also having received such a notice and undertaking.

4. Additional Rights. The indemnification provided in this Agreement shall not
be exclusive of any other indemnification or right to which Indemnitee may be
entitled and shall continue after Indemnitee has ceased to occupy a position as
an officer, director, employee, agent, or representative as described in section
1 above with respect to Proceedings relating to or arising out of Indemnitee’s
acts or omissions during his or her service in such position. The benefits
provided to Indemnitee under this Agreement for the Indemnitee’s service as a
representative of an affiliated entity shall be payable if and only if and only
to the extent that reimbursement to Indemnitee by the affiliated entity with
which Indemnitee has served as a representative, whether pursuant to agreement,
applicable law, articles of incorporation or association, bylaws or regulations
of the entity, or insurance maintained by such affiliated entity, is
insufficient to compensate Indemnitee for Expenses actually incurred and
otherwise payable by the Corporation under this Agreement. Any payments in fact
made to or on behalf of the Indemnitee directly or indirectly by the affiliated
entity with which Indemnitee served as a representative shall reduce the
obligation of the Corporation hereunder.

 

2



--------------------------------------------------------------------------------

5. Notice to Corporation. Indemnitee shall provide to the Corporation prompt
written notice of any Proceeding brought, threatened, asserted, or commenced
against Indemnitee with respect to which Indemnitee may assert a right to
indemnification hereunder; provided, however, that failure to provide such
notice shall not in any way limit Indemnitee’s rights under this Agreement.

6. Cooperation in Defense and Settlement. Indemnitee shall not make any
admission or effect any settlement without the Corporation’s written consent
unless Indemnitee shall have determined to undertake his or her own defense in
such matter and has waived the benefits of this Agreement. The Corporation shall
not settle any Proceeding to which Indemnitee is a party in a manner that would
impose any Expense on Indemnitee without his or her written consent. Neither
Indemnitee nor the Corporation will unreasonably withhold consent to the
proposed settlement. Indemnitee and the Corporation shall cooperate to the
extent reasonably possible with each other and with the Corporation’s insurers
in attempts to defend and/or settle such Proceeding.

7. Assumption of Defense. Except as otherwise provided below, the Corporation
jointly with any other indemnifying party similarly notified may assume
Indemnitee’s defense in any Proceeding, with counsel mutually satisfactory to
Indemnitee and the Corporation. After notice from the Corporation to Indemnitee
of the Corporation’s election to assume such defense, the Corporation will not
be liable to Indemnitee under this Agreement for Expenses subsequently incurred
by Indemnitee in connection with the defense thereof, other than reasonable
costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at Indemnitee’s expense unless:

 

  (a) The employment of counsel by Indemnitee has been authorized by the
Corporation,

 

  (b) Counsel employed by the Corporation initially is unacceptable or later
becomes unacceptable to Indemnitee and such unacceptability is reasonable under
then existing circumstances,

 

  (c) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between Indemnitee and the Corporation (or another party being
represented jointly with the Corporation) in the conduct of the defense of such
Proceeding, or

 

  (d) The Corporation shall not have employed counsel promptly to assume the
defense of such Proceeding,

in each of which cases the fees and expenses of counsel shall be at the expense
of the Corporation and subject to payment pursuant to this Agreement. The
Corporation shall not be entitled to assume the defense of Indemnitee in any
Proceeding brought by or on behalf of the Corporation or as to which Indemnitee
shall have made either of the conclusions provided for in clauses (b) or
(c) above.

8. Enforcement. If a dispute or controversy arises under this Agreement between
Indemnitee and the Corporation with respect to whether the Indemnitee is
entitled to indemnification for any Proceeding or for Expenses incurred, then
for each such dispute or controversy the Indemnitee may seek to enforce the
Agreement through legal action or, at Indemnitee’s sole option and written
request, through arbitration. If the Indemnitee requests arbitration, the
dispute or controversy shall be submitted by the parties to binding arbitration
in the County of Henderson, State of North Carolina, before a single arbitrator
agreeable to both parties; provided, however, that indemnification for any
claim, issue, or matter in a Proceeding brought against Indemnitee by or in the
right of the Corporation and as to which Indemnitee is adjudged liable for
negligence or misconduct in the performance of his or her duty to the
Corporation shall be submitted to arbitration only to the extent permitted under
the Applicable Document and applicable law then in effect. If the parties cannot
agree on a designated arbitrator within 15 days after arbitration is requested
in writing by the Indemnitee, the arbitration shall proceed in the County of
Henderson, State of North Carolina, before an arbitrator appointed by the
American Arbitration Association. In either case, the arbitration proceeding
shall commence promptly under the rules then in effect of that Association. And
the arbitrator agreed to by the parties or appointed by that Association shall
be an attorney other than an attorney who has been or is associated with a firm
having associated with it an attorney who has been retained by or performed
services for the Corporation or Indemnitee at any time during the five years
preceding commencement of arbitration. The award shall be rendered in such form
that judgment may be entered thereon in any court having jurisdiction thereof.

 

3



--------------------------------------------------------------------------------

The prevailing party shall be entitled to prompt reimbursement of any costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with such legal action or arbitration; provided, however, that the
Indemnitee shall not be required to reimburse the Corporation unless the
arbitrator or court resolving the dispute determines that Indemnitee acted in
bad faith in bringing the action or arbitration.

9. Exclusions. Notwithstanding the scope of indemnification available to
Indemnitees from time to time under any Applicable Document, no indemnification,
reimbursement or payment shall be required of the Corporation hereunder with
respect to:

 

  (a) Any claim or any part thereof as to which Indemnitee shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to the Corporation or with reckless disregard for the best
interests of the Corporation,

 

  (b) Any claim or any part thereof arising out of acts or omissions for which
applicable law prohibits elimination of liability,

 

  (c) Any claim or any part thereof arising under Section 16(b) of the
Securities Exchange Act of 1934 pursuant to which Indemnitee shall be obligated
to pay any penalty, fine, settlement or judgment,

 

  (d) Any obligation of Indemnitee based upon or attributable to the Indemnitee
gaining in fact any improper personal benefit, gain, profit or advantage to
which he or she was not entitled, or

 

  (e) Any proceeding initiated by Indemnitee without the consent or
authorization of the Board of Directors of the Corporation, provided that this
exclusion shall not apply with respect to any claims brought by Indemnitee
(1) to enforce his or her rights under this Agreement or (2) in any Proceeding
initiated by another person or entity whether or not such claims were brought by
Indemnitee against a person or entity who was otherwise a party to such
proceeding.

Nothing in this section 9 shall eliminate or diminish the Corporation’s
obligations to advance that portion of Indemnitee’s Expenses representing
attorneys’ fees and other costs incurred in defending any proceeding pursuant to
section 3 of this Agreement.

Furthermore, anything herein to the contrary notwithstanding, nothing in this
Agreement requires indemnification, reimbursement or payment by the Corporation,
and the Indemnitee shall not be entitled to demand indemnification,
reimbursement or payment under this Agreement, if and to the extent
indemnification, reimbursement or payment constitutes a “prohibited
indemnification payment” within the meaning of Federal Deposit Insurance
Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)].

10. Extraordinary Transactions. The Corporation covenants and agrees that in the
event of any merger, consolidation, or reorganization in which the Corporation
is not the surviving entity, any sale of all or substantially all of the assets
of the Corporation, or any liquidation of the Corporation (each such event is
hereinafter referred to as an “extraordinary transaction”), the Corporation
shall –

 

  (a) Have the obligations of the Corporation under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction, or

 

  (b) Otherwise adequately provide for the satisfaction of the Corporation’s
obligations under this Agreement, in a manner acceptable to Indemnitee.

11. No Personal Liability. Indemnitee agrees that neither the directors nor any
officer, employee, representative, or agent of the Corporation shall be
personally liable for the satisfaction of the Corporation’s obligations under
this Agreement, and Indemnitee shall look solely to the assets of the
Corporation for satisfaction of any claims hereunder.

 

4



--------------------------------------------------------------------------------

12. Severability. If any provision, phrase, or other portion of this Agreement
is determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, and such determination becomes final, such
provision, phrase, or other portion shall be deemed to be severed or limited,
but only to the extent required to render the remaining provisions and portions
of the Agreement enforceable, and the Agreement as thus amended shall be
enforced to give effect to the intention of the parties insofar as that is
possible.

13. Subrogation. If any payments are made under this Agreement, the Corporation
shall be subrogated to the extent thereof to all rights to indemnification or
reimbursement against any insurer or other entity or person vested in the
Indemnitee, who shall execute all instruments and take all other actions as
shall be reasonably necessary for the Corporation to enforce such rights.

14. Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of North Carolina.

15. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Indemnitee if addressed to the address of the
Indemnitee on the books and records of the Corporation at the time of the
delivery of such notice, and properly addressed to the Corporation if addressed
to 1st Financial Services Corporation, P.O. Box 6428, Hendersonville, North
Carolina 28793.

16. Termination. This Agreement may be terminated by either party upon not less
than 60 days’ prior written notice delivered to the other party, but such
termination shall not diminish the obligations of Corporation hereunder with
respect to Indemnitee’s activities before the effective date of termination.

17. Amendments and Binding Effect. This Agreement and the rights and duties of
Indemnitee and the Corporation hereunder may not be amended, modified or
terminated except by written instrument signed and delivered by the parties
hereto. This Agreement is binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, and assigns.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

INDEMNITEE     1ST FINANCIAL SERVICES CORPORATION

 

    By:  

 

    Its:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF UNDERTAKING

THIS UNDERTAKING has been entered into by                      (“Indemnitee”)
pursuant to an Indemnification Agreement dated                     , 2008 (the
“Indemnification Agreement”), between 1st Financial Services Corporation (the
“Corporation”), a North Carolina corporation, and Indemnitee.

RECITALS:

A. Under the Indemnification Agreement, the Corporation has agreed to pay
Expenses (within the meaning of the Indemnification Agreement) as and when
incurred by Indemnitee in connection with any claim against Indemnitee that is
the subject of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, or investigative, to which Indemnitee was,
is, or is threatened to be made a party by reason of facts that include
Indemnitee’s being or having been a director, officer, or representative (within
the meaning of the Indemnification Agreement) of the Corporation,

B. Such a claim has arisen against Indemnitee and Indemnitee has notified the
Corporation thereof in accordance with the terms of Section 5 of the
Indemnification Agreement (hereinafter the “Proceeding”), and

C. Indemnitee believes that Indemnitee should prevail in the Proceeding, and it
is in the interest of both Indemnitee and the Corporation to defend against the
claims against Indemnitee thereunder.

NOW, THEREFORE, Indemnitee hereby agrees that in consideration of the
Corporation’s advance payment of Indemnitee’s Expenses incurred before final
disposition of the Proceeding, Indemnitee hereby undertakes to reimburse the
Corporation for any and all expenses paid by the Corporation on behalf of
Indemnitee before final disposition of the Proceeding if the Indemnitee is
determined under the Applicable Document (within the meaning of the
Indemnification Agreement) to be required to repay such amounts to the
Corporation under the Indemnification Agreement and applicable law, provided
that if Indemnitee is entitled under the Applicable Document to indemnification
for some or a portion of such Expenses, Indemnitee’s obligation to reimburse the
Corporation shall only be for those Expenses for which Indemnitee is determined
to be required to repay such amounts to the Corporation. Such reimbursement or
arrangements for reimbursement by Indemnitee shall be consummated within 90 days
after a determination that Indemnitee is required to repay such amounts to the
Corporation under the Indemnification Agreement and applicable law.

Further, the Indemnitee agrees to reasonably cooperate with the Corporation
concerning such proceeding.

IN WITNESS WHEREOF, the undersigned has set his or her hand this      day of
            , 20    .

 

 

Indemnitee